            Case 1:20-cv-03827 Document 1 Filed 12/28/20 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

THE JAMES MADISON PROJECT                *
1250 Connecticut Avenue, N.W.            *
Suite 700                                *
Washington, D.C. 20036                   *
                                         *
       and                               *
                                         *
NOAH SHACHTMAN                           *
The Daily Beast                          *
555 W. 18th Street                       *
Fifth Floor                              *
New York, NY 10011                       *
                                         *
       Plaintiffs,                       *
                                         *
       v.                                *    Civil Action No. 20-3827
                                         *
GENERAL SERVICES                         *
ADMINISTRATION                           *
1800 F Street, NW                        *
Room 7308                                *
Washington, D.C. 20037                   *
                                         *
       Defendant.                        *
                                         *
*      *        *     *       *      *   *    *      *      *      *               *
                                     COMPLAINT

    This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

et seq., as amended, for the disclosure of agency records withheld from the plaintiffs

The James Madison Project and Noah Shachtman by the defendant General Services

Administration.

                                    JURISDICTION

    1. This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the defendant pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.
          Case 1:20-cv-03827 Document 1 Filed 12/28/20 Page 2 of 6




                                            VENUE

    2. Venue is appropriate under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391.

                                           PARTIES

    3. Plaintiff The James Madison Project (“JMP”) is a non-partisan organization

established in 1998 to promote government accountability and the reduction of secrecy,

as well as educating the public on issues relating to intelligence and national security.

    4. Plaintiff Noah Shachtman (“Shachtman”) currently serves as the Editor in Chief

of The Daily Beast, and is a representative of the news media.

    5. Defendant General Services Administration (“GSA”) is an agency within the

meaning of 5 U.S.C. § 552(f), and is in possession and/or control of the records requested

by the plaintiffs that are the subject of this action.

                                FACTUAL BACKGROUND

    6. This lawsuit is brought under the Freedom of Information Act (“FOIA”). It seeks

production of U.S. Government records outlining the behind-the-scenes reality of the

delays in GSA rendering its legal and statutory determination that Joseph Biden was the

“president-elect” of the United States.

    7. The Presidential Transition Act of 1963 (“PTA”) governs the procedures by

which the GSA, in coordination with various other U.S. Government agencies, handles

disbursement of funds, equipment and office space for the transition team of the

President-Elect of the United States in the period of time between Election Day and

Inauguration Day. Pursuant to statutory obligations, preparations to effectuate these

transition activities were ongoing for months prior to the 2020 General Election and were

reported to Congressional oversight committees. https://www.gsa.gov/cdnstatic/2020%


                                                2
         Case 1:20-cv-03827 Document 1 Filed 12/28/20 Page 3 of 6




20Presidential%20Transition%20Activities%20Three%20Month%20Report%20to%20C

ongress_Homeland%20Security%20and%20Governmental%20Affairs-Final.pdf (last

accessed December 28, 2020).

   8. By November 9, 2020, virtually all major media networks and outlets projected

that Mr. Biden had secured sufficient electoral votes to qualify as the “president-elect” of

the United States. https://www.msn.com/en-us/news/politics/joe-biden-is-projected-

winner-of-2020-election/ar-BB1aNc4H (last accessed December 28, 2020). Despite that

fact, GSA delayed in rendering its own statutory determination pursuant to the PTA.

https://www.rollcall.com/2020/11/12/is-president-trump-directing-the-gsa-to-decline-to-

call-joe-biden-the-president-elect-they-wont-say/ (last accessed December 28, 2020).

Until GSA rendered that determination, it was not permitted to disburse the

aforementioned resources to the transition team of Mr. Biden or implement other

necessary coordination with U.S. Government agencies in terms of security clearance

vetting and related personnel matters. https://www.washingtonpost.com/politics /trump-

gsa-letter-biden-transition/2020/11/08/07093acc-21e9-11eb-8672-c281c7a2c96e_

story.html (last accessed December 28, 2020).

   9. These delays by the GSA coincided with public remarks by President Donald J.

Trump (“President Trump”) and his media and political allies alleging, among other

things, widespread voter fraud. https://www.rollcall.com/2020/11/12/is-president-trump-

directing-the-gsa-to-decline-to-call-joe-biden-the-president-elect-they-wont-say/ (last

accessed December 28, 2020).

   10. It was not until November 24, 2020, three weeks after the election, that the GSA

finally concluded, pursuant to the PTA, that Mr. Biden was the apparent “president-


                                             3
         Case 1:20-cv-03827 Document 1 Filed 12/28/20 Page 4 of 6




elect”. https://news.yahoo.com/gsa-designates-joe-biden-apparent-164148354.html (last

accessed December 28, 2020).

   11. This FOIA lawsuit seeks disclosure of GSA records outlining not only the

standard procedures by which the statutory designation would ordinarily have been

rendered, but also any communications between GSA (and particularly GSA

Administrator Emily Murphy) and other U.S. Government officials or third parties

regarding the election results and the GSA’s statutory duty to render the “president-elect”

determination.

                                      COUNT ONE

   12. The plaintiffs, JMP and Shachtman (hereinafter referred to jointly as “the

Requesters”), repeat and reallege paragraphs 6 through 11 above, inclusive.

   13. By letter dated November 8, 2020, the Requesters submitted to the GSA a FOIA

request for records.

   14. The FOIA request specifically sought copies of records, including cross-

references, memorializing the following:

   1) Any communications – including verbal communications memorialized in writing
      – reflecting discussions within GSA and/or between GSA officials and other U.S.
      Government officials with respect to rendering the legal determination that Mr.
      Biden is the President-Elect;

   2) Any documentation reflecting the factual, policy and/or legal basis for declining
      to render the legal determination that Mr. Biden is the President-Elect;

   3) Any documentation outlining the criteria – whether factual, policy, or legal –
      upon which GSA relies prior to rendering the legal determination that a candidate
      for president has met the statutory threshold to qualify as “president-elect”; and

   4) Any communications – including verbal communications memorialized in writing
      – since November 3, 2020, that involve GSA Administrator Emily Murphy
      (“Administrator Murphy”) and which pertain to the presidential election.


                                             4
          Case 1:20-cv-03827 Document 1 Filed 12/28/20 Page 5 of 6




   15. In the FOIA request, the Requesters pre-emptively waived any objection to the

redaction of the names of any U.S. Government officials below a GS-14 position or who

otherwise were not acting in a supervisory position. The Requesters similarly waived any

objection to redaction of the names of any U.S. Government contractors in a position of

authority similar to that of a GS-13 series civilian employee or below. In terms of all

other third parties who work for the U.S. Government and whose names appear in records

responsive to this request, the Requesters explained in detail that the privacy interests of

those individuals have been diminished by virtue of their involvement in one or more of

the U.S. Government functions described above as falling within the scope of the FOIA

request. Relying upon the public interest aspect outlined regarding third party privacy

interests, the Requesters stated that they were also seeking a waiver of fees or, at a

minimum, a reduction in fees, as well as expedited processing.

   16. On November 9, 2020, GSA designated the request as GSA-2021-000177. GSA

also noted that it was granting expedited processing.

   17. GSA subsequently notified the Requesters that the agency was invoking its

statutory 10 working day extension to respond to the FOIA request.

   18. To date, no substantive response has been received by the Requesters from GSA

regarding the FOIA request. The Requesters have constructively exhausted all required

administrative remedies.

   WHEREFORE, plaintiffs The James Madison Project and Noah Shachtman pray that

this Court:




                                              5
         Case 1:20-cv-03827 Document 1 Filed 12/28/20 Page 6 of 6




   (1) Order the defendant federal agency to produce copies of all non-exempt records

responsive to the FOIA request;

   (2) Award reasonable costs and attorney’s fees as provided in 5 U.S.C. § 552(a)(4)(E)

and/or 28 U.S.C. § 2412(d);

   (3) Expedite this action in every way pursuant to 28 U.S.C. § 1657(a); and

   (4) Grant such other relief as the Court may deem just and proper.

Date: December 28, 2020

                                    Respectfully submitted,

                                           /s/ Bradley P. Moss
                                    __________________________
                                    Bradley P. Moss, Esq.
                                    D.C. Bar #975905
                                    Mark S. Zaid, Esq.
                                    D.C. Bar #440532
                                    Mark S. Zaid, P.C.
                                    1250 Connecticut Avenue, N.W.
                                    Suite 700
                                    Washington, D.C. 20036
                                    (202) 454-2809
                                    (202) 330-5610 fax
                                    Brad@MarkZaid.com
                                    Mark@MarkZaid.com

                                    Attorneys for the Plaintiffs




                                           6
